      Case: 1:19-cv-06230 Document #: 24 Filed: 03/10/20 Page 1 of 1 PageID #:240




          IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
                   DISTRICT OF ILLINOIS, EASTERN DIVISION

DANIEL VALENZUELA,                           )       CASE NO. 19-CV-06230
     Plaintiff,                              )
     v.                                      )       JUDGE: SHARON JOHNSON COLEMAN
O’HARE TOWING SERVICE,                       )
     Defendants.                             )

                           NOTICE OF MOTION
                     TO VACATE TECHNICAL DEFAULTS
                     AND FOR LEAVE TO FILE ANSWER

TO:     See Attached Service List

        YOU ARE HEREBY NOTIFIED that on March 18, 2020, at 8:45 a.m. or as soon
thereafter as counsel may be heard, I shall appear before the Honorable Presiding Judge Sharon
Johnson Coleman or any Judge sitting in her stead, in Courtroom 1241 of the United States
District Court for the Northern District of Illinois, 219 S. Dearborn St., Chicago, Illinois, and
then and there present the attached Defendant’s Motion to Vacate Technical Defaults and for
Leave to File Answer, a copy of which is hereby served upon you.




s/Rory K. McGinty
Law Offices of Rory K. McGinty, P.C.
Attorney for Defendant

Prepared By:
Rory K. McGinty
Law Offices of Rory K. McGinty, P.C.
5202 Washington, Ste. 5
Downers Grove, IL 60515
Phone 630-743-9907
Fax 630-743-9910
Email lorkmpc@gmail.com
Atty No. 6196929
